        Case 2:18-cv-02683-ENV-RLM Document 84 Filed 08/28/19 Page 1 of 1 PageID #: 727




            UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF NEW YORK
                                                              X                                   !201S
            THOR HALVORSSEN,

                                          Plaintiff,
                                                                                    ""("awveFFiij
                                                                       JUDGMENT
                                                                       I8-CV-2683(ENV)(RLM)
                                   V.



            GLENN R. SIMPSON,PETER FRITSCH,
            FRANCISCO D'AGOSTINO-CASADO,
            LEOPOLDO A. BETANCOURT-LOPEZ,
            PEDRO JOSE TREBBAU-LOPEZ,and
            FRANCISCO CONVIT-GURUCEAGA,

                                              Defendants.
                                                              X


                   A Memorandum and Order of Honorable Eric N. Vitaliano, United States District Judge,

            having been filed on August 26, 2019, granting the motions to dismiss; and dismissing the

            complaint with prejudice; it is

                   ORDERED and ADJUDGED that the motions to dismiss are granted in its entirety; and

            that the complaint is dismissed with prejudice.

            Dated: Brooklyn, NY                                               Douglas C. Palmer
                   August 27, 2019                                            Clerk of Court


                                                                       By:    IslJalitza Poveda
                                                                              Deputy Clerk




r)iM\
